DETAILED ACTION
	Claims 1 and 3-21 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 1/31/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
ADS/Filing Receipt
	The Examiner notes the change in status of the instant application as a continuation of 14/758,211, filed 6/26/2015, now U.S. Patent No. 10933105.
Terminal Disclaimer
The terminal disclaimer filed on 1/31/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10933105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8 to 1 x 1011 CFUs/g and zinc internalized in a tyndalized bacteria in an amount to support therapy various treatments. The composition is in the form of a pharmaceutical composition or a food composition or a composition including a food supplement or a composition including a medical device.
Claim 3 recites that the zinc-containing strains are S. thermophilus ST16 BM (DSM 19526) and B. lactic Bb 1 (DSM 17850). Claims 4-7 and 10-13 recite additional natural products that are contained in the composition including vegetable rubber that can be alginate and a gel that is Aloe-based which can be Aloe arborescens. Claims 8 and 14 recite that the Aloe-based gel is in lyophilized form.  
Claim 9 is drawn to a composition that contains the L. pentosus LPS01 strain as well as the S. thermophilus strain ST 16 BM or the B. lactic Bb1 strain. Claims 10-15 are drawn to further natural products (a vegetable rubber, sodium alginate or a product based on Aloe arborescens which can be in lyophilized form (claims 14, 15, 18 and 19). Claims 16 and 17 recite the composition of claim 3, further containing a product based on Aloe arborescens. Claim 21 recites that the composition is in granule or powder or in form of a tablet or a capsule.
Step 1: The claims are drawn to products which are a statutory class of invention.
Step 2A: Are the claims directed to a judicial exception?
Each component in the composition is a nature-based product which is a judicial exception. The recited nature-based products: bacteria, zinc in a bacterium, vegetable 
Regarding the claims related to the zinc internalized in a tyndalized bacterial strain, Bendetti et al. (WO 2009/01370; cited in the IDS) teaches that S. thermophilus strain ST 16 BM or the B. lactic Bb1 strains naturally have zinc naturally present. This is demonstrated in figures 1 and 2 which shows a comparison among Bifidobacterium and Streptococcus strains grown on basal medium and medium supplemented with zinc. Intracellular zinc concentrations were between 0.001 and 0.20 mg/gDW when grown on the basal medium (pager 01, third and fourth paragraphs). As the zinc is present in the bacteria, the claimed limitations are met because zinc naturally exists in S. thermophilus strain ST 16 BM or the B. lactic Bb1 strains. Tyndalization is the sterilization of an article by heating thus yielding a dead bacterium. As dead bacteria exist in nature, the claimed tyndalized bacteria fails to be markedly different from what occurs in nature.
It is noted that the dependent claims are based on a combination of natural products that may not occur together in nature. However, the Federal Register states that a mixture of natural products should be analyzed for any markedly different characteristics due to the combination of the products. In the instant case, the specification does not disclose that the combination of products causes any differences in structure or function of any of the individual products in their natural states.

Regarding the presence of the food, a pharmaceutical composition, a food supplement, food and food supplements (such as vitamins) are also natural products. The specification fails to disclose that food or food supplements cause the claimed composition to have any markedly different characteristics. Regarding a pharmaceutical composition, such a composition can be the bacteria is water which is also a product of nature.
Regarding claim 21, a powder is simply the bacterial composition in small particles. A capsule is a holder for the bacterial particles and a granule is the bacteria in an agglomerate. None of these forms cause the bacteria themselves to have any markedly different characteristics. Regarding the bacteria in combination with a medical device, the medical device also fails to cause the bacteria themselves to have any markedly different characteristics. A pill is a compressed form of a composition  and is considered to be a specialized for and thus patent eligible.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No. the claims are to products. Product claims do not have method steps that apply the product to a practical application. The preamble of claim 1 is an intended use. It does not impart steps that integrate the composition into a practical application.
Step 2B:  Do the claims recite additional elements that amount to significantly more the judicial exception?

The bacteria are known to be administered to benefit human health.
Mogna et al. (WO 2011/110918; cited in the IDS) teaches six strains of bacteria that have immunomodulating activities of which Lactobacillus pentosus (LS01) DSM 21980 is one (page 5). Mogna teaches that the strain is present as a culture of a probiotic bacteria in a concentration of 1 x 107 to 1 x 1011 CFU/g of composition, preferably from 1 X 108 to 1 X 1010 CFU/g of composition where the bacteria is useful for modulating the immune system (page 11, second and third paragraphs).
Bendetti (WO 2009/013709; cited in the IDS) teaches zinc-enriched biomass comprising bacteria that can be living or killed where the bacteria internalizes high amounts of zinc. The biomass can be used in food, cosmetics or nutraceuticals. The bacteria can be ingested and serve as a delivery medium of the internalized zinc to a human or animal body (abstract, page 3, third full paragraph). The bacteria capable of internalizing high concentrations of zinc are S. thermophilus ST16 BM (DSM 19526) and B. lactic Bb 1 (DSM 17850; pages 4 to 5, adjoining paragraph).
Regarding the composition with a medical device this is routine and conventional  in the art because  bacteria can be used with medical devices ([0003]; US 20130175188). It is also routine and conventional in the art to formulate bacteria in powders, granules or capsules ([0019]; US 20120308523). 

Response to Arguments
Regarding part 2A. Prong 2, Applicant notes the intended use of the composition as stated in the preamble of claim 1 and the type and amounts of bacteria in the claimed composition. Applicant argues that the claims indicate the use of the composition and that this limitation is “particular” since it exclusively directed to a specifically identified supporting therapy and does not encompass all application for the judicial exceptions. Applicant refers to MPEP 2106.04(d)(2)(b). 
Applicant points to the specification at page 2 and notes problems associated with chemotherapy and the need to have a therapy to chemotherapy to support damage cause to GI parts of the body.
Applicant asserts that alginate or an aloe-based product have a mechanical effect to protect the esophagus, stomach and GI tract. Applicant notes similar effects of alginate that can make the side effects of chemotherapeutic treatment more tolerable to patients suffering from tumor disease.
Applicant notes that the aloe is in lyophilized form which can reduce the adhesive properties of pathogenic bacterial strains. Aloe in the lyophilized form and in reconstituted gel form can reduce gastric and intestinal permeability.

Examiner Response
Applicant’s arguments are unpersuasive. The composition is just that, a composition. A composition claim does not have active steps that integrate it into a practical application. The preamble is an intended use that does not impart method steps which would be inappropriate anyway because the claims are directed to a product.
Regarding MPEP 2106.04(d)(2)(b), the following is stated:
One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (emphasis added). The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. 

Thus, this section of the MPEP is directed to methods of using a therapy or composition with method steps that integrate the judicial exception into a meaningful application. Composition claims do not have method steps.
MPEP 2106.04(d)(2)(b) also states the following:
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used (emphasis added). 
Thus, recitations of intended use do not impart integration into a practical application. They merely indicate how the claimed invention might be used.
	Regarding the use of also that can be lyophilized and alginate, the presence of these products also fail to integrate the composition into a practical application because they are simply part of the composition. The properties enumerated by Applicant are simply inherent characteristics of those components that are not indicated by the specification to impart any markedly different characteristics on the bacterial components of the composition. Therefore, the analysis for Part 2, Prong 2 stands and demonstrates, in part, that the claimed  product is not patent eligible subject matter.
Applicant Argument
	Applicant takes issue with the Examiner’s position that the amount of bacteria does not change the structure or function of the bacteria in its natural state in the absence of experimental results or disclosure in the specification. Applicant refers to Monga as pointed out in the rejection. Applicant points to the specification at the last paragraph at page 5 to assert that the composition is used as a support therapy in antitumor chemotherapy treatments and recites the amount of the bacteria. Applicant argues that this disclosure demonstrates that the specification provides an indication concerning  the amount of bacteria within the recitation of the preamble.
Examiner Response
	Applicant’s arguments are unpersuasive because the composition is used in a certain concentration range for a support therapy does not markedly change the 
Applicant Argument
	Applicant notes that the Examiner states that the two types of bacteria are not known to occur together in nature and asserts that their administration together would still be a non-conventional and non-generic arrangement of known, conventional pieces.
Applicant invites the Examiner to provide a  showing of facts and evidence that would support the conclusion of non-eligibility.
Examiner Response
	The Examiner’s observation that the bacteria do not occur naturally together in nature pertains to their effect of them being together in a composition but not having (in the absence of evidence from the specification) markedly different characteristics  due to their presence together  compared to the character tics of each of the bacteria in nature. 
Regarding Applicant’s invitation for an explanation of a conclusion of patent indelibility, the Examiner has provided a detailed analysis according to the guidelines set forth in the MPEP.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653